Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is in response to claims filed on 12/07/2020; the provisional application priority date of 05/12/2015 is considered
Claims 1-22 are pending and rejected; claims 1 and 22 are independent claims

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting over claims 1-18 of U.S. Patent No. 10,862,891 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: see independent claims mapping below.
US. Patent 10,862,891 B2
Current Application
1. A computer program product for tracking and compliance monitoring of communication that is sent to an inmate who is incarcerated in a correctional facility, the computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to: 
obtain digital mail data associated with a communication sent to an inmate by a sender; 
determine whether the sender is associated with a sender identification; 
prompt the sender to register for a mail-tracking system if the sender is not associated with a sender identification, the mail-tracking system enabling the sender to receive updates regarding the communication;
 obtain a sender information check, collect sender data, and associate the sender with a sender identification when the sender registers for the mail-tracking system, the sender information provided by the sender to register for the mail-tracking system; 
obtain contraband analysis on the communication; 
automatically flag the digital mail data if the obtained contraband analysis indicates that the communication is comprised of contraband; 
update the mail-tracking system, wherein the sender is enabled to track the status of the communication by logging into the mail-tracking system with credentials associated with the sender identification; and 
collect sender data when the sender logs into the mail-tracking system with credentials associated with the sender identification.
1. A computer program product for tracking and monitoring of communication that is sent to an inmate who is incarcerated in a correctional facility, the computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to:
obtain digital mail data associated with a communication sent to an inmate by a sender; 
enable the sender to access a mail-tracking system; 
update the mail-tracking system, wherein the sender is enabled to track the status of the communication by accessing the mail-tracking system.


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dancer et al. US. Pub. No.: 2010/0046757 A1 (hereinafter Dancer) in view of Keiser et al. US Pub. No.: 2008/0040781 A1 (hereinafter Keiser).

Dancer teaches:
As to claim 1, a computer program product for tracking and monitoring of communication (see Dancer ¶¶120-122, tracking communication), the computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to: 
enable the sender to access a mail-tracking system  (see Dancer Figs. 7A-7D ¶101, at S9, the tracking services web page, the user of the sending computer 1a enters, at S11 the desired tracking service and the desired recipients of the email); prison 

update the mail-tracking system, wherein the sender is enabled to track the status of the communication by accessing the mail-tracking system (see Dancer Figs. 7A-7D ¶101, mail registration authority server 7 then sends, at S17, the tracking code, tracking key and a uniform resource locater (URL) to be accessed by each recipient to the sending computer 1);

Dancer does not teach but the related art Keiser  teaches:
obtain digital mail data associated with a communication sent to an inmate by a sender (see Keiser (see Keiser Fig. 1, and ¶22, associates an identifier to the message received in step 101…, step 102 associates an identifier to the message received in step 101. The identifier may be used to link and/or identify the nonresident; ¶¶38 43 and Fig. 3, identifier stored, database 312 may also store the associations between the identifier and any of: multiple residents/nonresidents allowed to use the account; addresses associated with the account; facilities associated with the account …).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the electronic data communication tracking system disclosed by Dancer to include the system for message delivery in a controlled environment facility, as thought by Keiser.  A person of ordinary skill in the art would have been motivated combine the technology of message tracking with the inmate message delivery system in order to enhance the message communications security  and usability as taught by Keiser.

As to claim 2, the combination of Dancer and Keiser teaches a computer-implemented method for tracking and monitoring of communication that is sent to an inmate who is incarcerated in a correctional facility (see Dancer ¶120, mail registration authority server 7 can therefore monitor accessing of the encrypted registered email by monitoring accessing of the associated decryption data), the computer-implemented method comprising: 
obtaining digital mail data associated with a communication sent to an inmate by a sender (see Dancer Figs 7A-7D, ¶101, After receiving, at S9, the tracking services web page, the user of the sending computer 1a enters, at S11 the desired tracking service); 
enabling the sender to access a mail-tracking system (see Dancer Figs 7A-7B, ¶101, After receiving, at S9, the tracking services web page, the user of the sending computer 1a enters, at S11 the desired tracking service); 
updating the mail-tracking system, wherein the sender is enabled to track the status of the communication by accessing the mail-tracking system (see Dancer Figs. 7A-7D, ¶101, at S15, a unique tracking code for the email and a tracking key (which in this embodiment is a binary number) for the email, and creates a new entry in the message database 93 for the email storing the tracking code).

As to claim 3, the combination of Dancer and Keiser teaches the computer implemented method of claim 2, wherein digital mail data is comprised of one or more digital files representing physical communication (see Keiser ¶43, sending letter 301 via postal mail; using computer 302 to construct an email or other electronic document).

As to claim 4, the combination of Dancer and Keiser teaches the computer implemented method of claim 3, wherein physical communication is comprised of communication sent via postal mail (see Keiser ¶43, sending letter 301 via postal mail; using computer 302 to construct an email or other electronic document).

As to claim 5, the combination of Dancer and Keiser teaches the computer implemented method of claim 2, wherein digital mail data is comprised of one or more digital files representing digital communication (see Keiser ¶43, sending letter 301 via postal mail; using computer 302 to construct an email or other electronic document).

As to claim 6, the combination of Dancer and Keiser teaches the computer implemented method of claim 2, wherein the status includes information related to whether the communication has been delivered for view by the inmate (see Dancer ¶100, the only available tracking service is a "sign before reading" service which requires a recipient to digitally sign to acknowledge receipt prior to being able to view an electronic mail message).

As to claim 7, the combination of Dancer and Keiser teaches the computer implemented method of claim 2, wherein the status includes information related to any flags attached to the communication (see Keiser ¶16, provide for monitoring of communications as well as notification of appropriate persons of any evidence of content or activities that may be of interest).

As to claim 8, the computer implemented method of claim 2, wherein the status includes information related to whether the communication has been accepted or rejected by the correctional facility (see Keiser ¶16, provide for monitoring of communications as well as notification of appropriate persons of any evidence of content or activities that may be of interest).

As to claim 9, the combination of Dancer and Keiser teaches the computer implemented method of claim 2, wherein the status includes information related to whether the inmate has accessed the communication (see Dancer ¶116, reports could be automatically issued when all recipients have successfully downloaded the tracking key, or when one or more recipients have not downloaded the tracking key within a predetermined time, or a report could be issued after a predetermined time indicating which recipient had successfully downloaded the tracking key by that time).

As to claim 10, the combination of Dancer and Keiser teaches the computer implemented method of claim 2, wherein the status includes information related to date and time of delivery of the communication to the inmate for viewing (see Dancer ¶116, reports could be automatically issued when all recipients have successfully downloaded the tracking key, or when one or more recipients have not downloaded the tracking key within a predetermined time, or a report could be issued after a predetermined time indicating which recipient had successfully downloaded the tracking key by that time).

As to claim 11, the combination of Dancer and Keiser teaches the computer implemented method of claim 2, wherein the status includes information related to date and time of access of the communication by the inmate (see Dancer ¶116, reports could be automatically issued when all recipients have successfully downloaded the tracking key, or when one or more recipients have not downloaded the tracking key within a predetermined time, or a report could be issued after a predetermined time indicating which recipient had successfully downloaded the tracking key by that time).

As to claim 12, the combination of Dancer and Keiser teaches the computer implemented method of claim 2, wherein the status includes information related to location of delivery of the communication to the inmate (see Dancer ¶101, On receiving, at S13, the tracking service and recipient email addresses information, the mail registration authority server 7 generates).

As to claim 13, the combination of Dancer and Keiser teaches the computer implemented method of claim 2, wherein the status includes information related to location of access of the communication by the inmate (see Dancer ¶101, the tracking services web page, the user of the sending computer 1a enters, at S11 the desired tracking service and the desired recipients of the email and then sends the entered information to the mail registration authority server).

As to claim 14, the combination of Dancer and Keiser teaches the computer implemented method of claim 2, wherein the status includes information related to identification of any individual that accessed the communication (see Dancer ¶101, the tracking services web page, the user of the sending computer 1a enters, at S11 the desired tracking service and the desired recipients of the email and then sends the entered information to the mail registration authority server).

As to claim 15, the combination of Dancer and Keiser teaches the computer implemented method of claim 2, wherein the status includes information related to if and when the communication is reviewed by a correctional facility (see Dancer ¶101, the tracking services web page, the user of the sending computer 1a enters, at S11 the desired tracking service and the desired recipients of the email and then sends the entered information to the mail registration authority server).

As to claim 16, the combination of Dancer and Keiser teaches the computer implemented method of claim 2, wherein the status includes information related to if and when the communication is printed for delivery at the correctional facility (see Dancer ¶101, the tracking services web page, the user of the sending computer 1a enters, at S11 the desired tracking service and the desired recipients of the email and then sends the entered information to the mail registration authority server).

As to claim 17, the combination of Dancer and Keiser teaches the computer implemented method of claim 2, wherein enabling the sender to access the mail-tracking system includes obtaining a sender information check, the sender information provided by the sender in order to be given access to the mail-tracking system (see Dancer ¶101, the tracking services web page, the user of the sending computer 1a enters, at S11 the desired tracking service and the desired recipients of the email and then sends the entered information to the mail registration authority server).

As to claim 18, the combination of Dancer and Keiser teaches the computer implemented method of claim 2, further comprising automatically flagging the 48 digital mail data if a contraband analysis indicates that the communication is comprised of contraband (see Keiser ¶16, provide for monitoring of communications as well as notification of appropriate persons of any evidence of content or activities that may be of interest).

As to claim 19, the combination of Dancer and Keiser teaches the computer implemented method of claim 2, wherein updating the mail-tracking system is done automatically (see Dancer ¶116, reports could be automatically issued when all recipients have successfully downloaded the tracking key).

As to claim 20, the combination of Dancer and Keiser teaches the computer implemented method of claim 2, further comprising determining whether the sender is associated with a sender identification (see Dancer ¶130, the electronic mail address for the user is used as the identifier of the user. Other forms of identifier could be used, but the electronic mail address is convenient because the sender will always have knowledge of the electronic mail address for the recipient in order to send an electronic mail message to a recipient).

As to claim 21, the combination of Dancer and Keiser teaches the computer implemented method of claim 20, further comprising providing registration information to the sender if the sender is not associated with a sender identification, wherein the registration information enables the sender to register for the mail-tracking system and receive updates regarding the communication (see Dancer ¶98, user then enters user identification and password information in the logon web page and sends the logon information to the mail registration authority server).

Dancer teaches:
As to claim 22, a computer-implemented method for tracking and monitoring of communication (see Dancer ¶¶120-122, tracking communication), the computer-implemented method comprising:
enabling the sender to access a mail-tracking system(see Dancer Figs. 7A-7D ¶101, at S9, the tracking services web page, the user of the sending computer 1a enters, at S11 the desired tracking service and the desired recipients of the email); 
updating the mail-tracking system, wherein the sender is enabled to track the status of the communication by accessing the mail-tracking system, wherein the status includes information related to at least one of: whether the communication has been delivered for view by the inmate, any flags attached to the communication, whether the communication has been accepted or rejected by the correctional facility, whether the inmate has accessed the communication, date and time of delivery of the communication to the inmate for viewing, date and time of access of the communication by the inmate, location of delivery of the communication to the inmate, location of access of the communication by the inmate, identification of any individual that accessed the communication, if and when the communication is reviewed by a correctional facility, if and when the communication is printed for delivery at the correctional facility (see Dancer Figs. 7A-7D ¶101, mail registration authority server 7 then sends, at S17, the tracking code, tracking key and a uniform resource locater (URL) to be accessed by each recipient to the sending computer 1);
Dancer does not teach but the related art Keiser  teaches:
obtain digital mail data associated with a communication sent to an inmate by a sender (see Keiser (see Keiser Fig. 1, and ¶22, associates an identifier to the message received in step 101…, step 102 associates an identifier to the message received in step 101. The identifier may be used to link and/or identify the nonresident; ¶¶38 43 and Fig. 3, identifier stored, database 312 may also store the associations between the identifier and any of: multiple residents/nonresidents allowed to use the account; addresses associated with the account; facilities associated with the account …).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the electronic data communication tracking system disclosed by Dancer to include the system for message delivery in a controlled environment facility, as thought by Keiser. A person of ordinary skill in the art would have been motivated combine the technology of message tracking with the inmate message delivery system in order to enhance the message communications security  and usability as taught by Keiser.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                                                                                                                                                                                                        
/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433